DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 08/29/2022.
Applicant’s cancelation of claims 6 and 18 is acknowledged.  Claims 1-5, 7-17, and 19-21 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 7-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over reference Shelton, IV et al. (2018/0235626) (referred as Shelton) in view of reference Chen et al. (10,118,901).
Regarding claim 1, Shelton disclose a surgical stapling device (10) comprising:
an end effector (30) including an anvil jaw member (1220) and a cartridge jaw member (1206) pivotally coupled to one another,
wherein the anvil jaw member (1420) and the cartridge jaw member (1406) being relatively movable such that the end effector (30) is movable between an open position and a clamped position;
a first buttress (1244) attached to the anvil jaw member (1220),
wherein the first buttress (1244) having at least one therapeutic agent thereon, and
wherein the therapeutic agent combined with an excipient; and
a second buttress (1246) attached to the cartridge jaw member (1206).
(Figure 1, 7 and Page 6 paragraph 189, 192, Page 11 paragraph 222, Page 41 paragraph 466, Page 73 paragraph 727)
Shelton disclose the buttress has medication such as chemotherapy which is interpreted as a type of therapeutic agent.
However, Shelton does not disclose the excipient including a surfactant, a salt, an acid, a stabilizer, a polyhydric alcohol, or a hydrotrope.
Chen disclose therapeutic agents combined with an excipient, wherein the excipient including a surfactant, a salt, an acid, a stabilizer, or a polyhydric alcohol. (Column 9 lines 14-29, Column 10 lines 26-67)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the excipient of Shelton to include one or combination of excipient as taught by Chen, since column 11 lines 4-8 of Chen states such a modification would protect the therapeutic agent against rapid elimination from the body.
Regarding claim 2, Shelton modified by Chen disclose the second buttress (Shelton – 1246) has at least one therapeutic agent thereon. (Shelton – Page 6 paragraph 189, Page 73 paragraph 727)
Regarding claim 4, Shelton disclose the therapeutic agent is a chemotherapy drug. (Shelton – Page 6 paragraph 189, Page 73 paragraph 727)
Regarding claim 7, Shelton modified by Chen disclose, when the excipient includes surfactant, the surfactant is a cyclodextrin or sodium dodecyl sulfate. (Column 9 lines 14-20, Column 10 lines 42-43, 54)
Regarding claim 8, Shelton modified by Chen disclose, when the excipient includes salt, the salt includes sodium chloride. (Column 10 lines 37-38)
Regarding claim 9, Shelton modified by Chen disclose, when the excipient includes acid, the acid includes citric acid or ascorbic acid. (Column 10 lines 42-43, 55-60)
Regarding claim 10, Shelton modified by Chen disclose, when the excipient includes stabilizer, the stabilizer includes butylated hydroxyanisole. (Column 10 lines 42-43, 55-58)
Regarding claim 11, Shelton modified by Chen disclose, when the excipient includes polyhydric alcohol, the polyhydric alcohol includes D-sorbitol or mannitol. (Column 10 lines 32-34)
Regarding claim 12, Shelton modified by Chen disclose the first buttress (1244) is attached to the anvil jaw member (1220) by at least one suture (1248). (Page 11 paragraph 222)
Regarding claim 13, Shelton modified by Chen disclose the second buttress (1246) is attached to the cartridge jaw member (1206) by at least one suture (1248). (Page 11 paragraph 222)
Regarding claim 14, Shelton modified by Chen disclose a method of treating tissue comprising stapling tissue with the surgical device (10) of claim 1. (Page 6 paragraph 189)
Regarding claim 15, Shelton disclose a surgical stapling device (10) comprising:
an end effector (30) including an anvil jaw member (1220) and a cartridge jaw member (1206) pivotally coupled to one another,
wherein the anvil jaw member (1420) and the cartridge jaw member (1406) being relatively movable such that the end effector (30) is movable between an open position and a clamped position;
a first buttress (1244) attached to the anvil jaw member (1220),
wherein the first buttress (1244) having at least one chemotherapy drug thereon,
wherein the chemotherapy drug combined with an excipient; and
a second buttress (1246) attached to the cartridge jaw member (1206).
(Figure 1, 7 and Page 6 paragraph 189, 192, Page 11 paragraph 222, Page 41 paragraph 466, Page 73 paragraph 727)
However, Shelton does not disclose the excipient including a surfactant, a salt, an acid, a stabilizer, a polyhydric alcohol, or a hydrotrope.
Chen disclose therapeutic agents combined with an excipient, wherein the excipient including a surfactant, a salt, an acid, a stabilizer, or a polyhydric alcohol. (Column 9 lines 14-29, Column 10 lines 26-67)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the excipient of Shelton to include one or combination of excipient as taught by Chen, since column 11 lines 4-8 of Chen states such a modification would protect the therapeutic agent against rapid elimination from the body.
Regarding claim 16, Shelton modified by Chen disclose the second buttress (1246) has at least one chemotherapy drug thereon. (Page 6 paragraph 189, Page 73 paragraph 727)
Regarding claim 19, Shelton modified by Chen disclose the first buttress (1244) is attached to the anvil jaw member (1220) by at least one suture (1248). (Page 11 paragraph 222)
Regarding claim 20, Shelton modified by Chen disclose the second buttress (1246) is attached to the cartridge jaw member (1206) by at least one suture (1248). (Page 11 paragraph 222)
Regarding claim 21, Shelton modified by Chen disclose a method of treating tissue comprising stapling tissue with the surgical device (10) of claim 15. (Page 6 paragraph 189)

Claims 3, 5, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over reference Shelton, IV et al. (2018/0235626) (referred as Shelton) in view of reference Chen et al. (10,118,901) as applied to claims 1 and 15 respectively, and further in view of reference Skalla et al. (2016/025013).
Regarding claim 3, Shelton modified by Chen disclose the claimed invention as stated above but do not disclose the therapeutic agent is any combination of elements listed in claim 3.
Skalla et al. disclose a buttress including an additive therapeutic agent, wherein the therapeutic agent comprises combination of: amino acids; peptides; polypeptides; proteins; polysaccharides; muteins; immunoglobulins; antibodies; cytokines; blood clotting factors; hemopoietic factors; interleukins (1 through 18); interferons; erythropoietin; nucleases; tumor necrosis factor; colony stimulating factors; insulin; anti-tumor agents and tumor suppressors; blood proteins; fibrin; synthetic thrombin; synthetic fibrin; synthetic fibrinogen; gonadotropins; hormones and hormone analogs; vaccines; somatostatin; antigens; blood coagulation factor; growth factors; bone morphogenic proteins; TGF-B; protein inhibitors; protein antagontists; protein agontists; nucleic acids; such as antisense molecules; DNA; RNA; RNAi; oligonucleotides; polynucleotides; cells; viruses; and ribozymes. (Page 6 paragraph 79)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the buttress of Shelton by incorporating one or more of the elements as taught by Skalla et al., since page 2 paragraph of Skalla et al. states such a modification would help further promote hemostasis and/or assist in sealing holes formed in the buttress as a result of staples.
Regarding claim 5, Shelton modified by Chen and Skalla et al. disclose the chemotherapy drug is a combination of: antineoplastics; cyclophosphamide; actinomycin; bleomycin; dactinomycin; daunorubicin; doxorubicin; epirubicin; mitomycin; methotrexate; fluorouracil; gemcitabine; carboplatin; carmustine; methyl-CCNU; cisplatin; etoposide; camptothecin and derivatives thereof; phenesterine; paclitaxel and derivatives thereof; docetaxel and derivatives thereof; vinblastine; vincristine; goserelin; leuprolide; tamoxifen; interferon alfa; retinoic acid; nitrogen mustard alkylating agents; and piposulfan. (Skalla et al. – Page 7 paragraph 80)
Regarding claim 17, Shelton modified by Chen disclose Skalla et al. disclose the chemotherapy drug is a combination of: antineoplastics; cyclophosphamide; actinomycin; bleomycin; dactinomycin; daunorubicin; doxorubicin; epirubicin; mitomycin; methotrexate; fluorouracil; gemcitabine; carboplatin; carmustine; methyl-CCNU; cisplatin; etoposide; camptothecin and derivatives thereof; phenesterine; paclitaxel and derivatives thereof; docetaxel and derivatives thereof; vinblastine; vincristine; goserelin; leuprolide; tamoxifen; interferon alfa; retinoic acid; nitrogen mustard alkylating agents; and piposulfan. (Skalla et al. – Page 7 paragraph 80)


Response to Arguments
The Amendments filed on 08/29/2022 have been entered.  Applicant’s cancelation of claims 6 and 18 is acknowledged.  Claims 1-5, 7-17, and 19-21 are pending in the application

In response to the arguments of the rejections under 35 U.S.C. 102(a)(1) with reference Shelton, IV et al. (2018/0235626), in view of the amendments to the claims, Examiner withdraws the 102 rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Shelton, IV et al. (2018/0235626) modified by reference Coulter (2018/0228866), Applicant' s arguments have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        November 4, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731